DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both the compressor of the outdoor unit and refrigerant tubes of the indoor unit.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
	As per claim 1, the claim recites: A) “the other side of the heat exchanger”, in line 13 of the claim, and B) “a refrigerant”, in the fourth to last line of the claim. As per A), the current recitation lacks proper antecedent basis, and makes the scope of the claim unclear as to whether the heat exchanger only has two sides. A review of the drawings and specification shows that the heat exchanger (101 or 102) has several sides (i.e. more than two). Moreover, both a high-pressure guide tube (121) and a liquid guide tube (141) appear to be connected to the same side (i.e. the left side) of the heat exchanger. Thus, it is unclear whether the claim language requires a heat exchanger with only two sides, and it is further unclear how exactly the guide tubes would be connected thereto. As per B), it should be noted that the claim already recites “a refrigerant” in line 3. The recitation of “a refrigerant” in the fourth to last line makes it unclear as to whether infringement would occur with a single refrigerant, or with two separate refrigerants. A review of the specification appears to describe a single refrigerant for the outdoor unit, and thus the claimed subject matter is considered indefinite. For examination purposes, the recitation of “the other side” will be construed as --another side--, and the recitation of “a refrigerant”, in the fourth to last line of the claim, will be construed as --the refrigerant--.
	As per claim 4, the claim recites “the bypass valve is closed to bypass the high-pressure refrigerant of the high-pressure gas tube to the liquid guide tube”. As currently recited, the claim appears to require an instance where the closed bypass valve is used to bypass the high-pressure refrigerant. However, a review of the specification1 appears to describe that “the bypass valve may be closed to restrict the bypassing of the high-pressure refrigerant of the high-pressure gas tube to the liquid guide tube”. For examination purposes, the recitation in claim 4 will instead be construed as --the bypass valve is closed to restrict the bypassing of the high-pressure refrigerant of the high-pressure gas tube to the liquid guide tube--.
	As per claim 11, the claim recites “the other side of the first heat exchanger” and “the other side of the second heat exchanger”, without proper antecedent basis. The current recitations make the scope of the claim unclear as to whether the first and second heat exchangers only have two sides. A review of the drawings and specification shows that the heat exchanger (101 or 102) has several sides (i.e. more than two). Thus, it is unclear whether the claim language requires a heat exchanger with only two sides, and it is further unclear how exactly the guide tubes would be connected thereto. For examination purposes, the recitations of “the other side” will be construed as --another side--.
	As per claim 12, the claim recites “the first bypass branch point” and “the first bypass combination point”, without explicit antecedent basis. It should be noted that claim 1 simply provides antecedence for “a bypass branch point” and “a bypass combination point”, which makes it unclear as to whether claim 12 is referring thereto, or to different bypass points. For examination purposes, the recitations of “a bypass branch point” and “a bypass combination point” in claim 1 will be construed as --a first bypass branch point-- and --a first bypass combination point--, respectively, so as to eliminate the indefiniteness issues in claim 12.
	As per claim 14, the claim recites: A) “the other side of the first heat exchanger”, B) “the other side of the second heat exchanger”, and C) “a refrigerant”, in the fourth to last line of the claim. As per A) and B), the current recitations lack proper antecedent basis, and make the scope of the claim unclear as to whether the first and second heat exchangers only have two sides. A review of the drawings and specification shows that the heat exchanger (101 or 102) has several sides (i.e. more than two). Thus, it is unclear whether the claim language respectively requires a first and a second heat exchanger with only two sides, and it is further unclear how exactly the guide tubes would be connected thereto. As per C), it should be noted that the claim already recites “a refrigerant” in line 3. The recitation of “a refrigerant” in the fourth to last line makes it unclear as to whether infringement would occur with a single refrigerant, or with two separate refrigerants. A review of the specification appears to describe a single refrigerant for the outdoor unit, and thus the claimed subject matter is considered indefinite. For examination purposes, the recitations of “the other side” will be construed as --another side--, and the recitation of “a refrigerant”, in the fourth to last line of the claim, will be construed as --the refrigerant--.
	As per claim 17, the claim recites “the first bypass branch point” and “the first bypass combination point”, without proper antecedent basis. The current recitations make it unclear as to whether claim 17 is requiring the limitations of claims 1. For examination purposes, the aforementioned recitations in claim 17 will be construed as --a first bypass branch point-- and --a first bypass combination point--, respectively.
	Claims 2-3, 5-10, 13, 15-16 and 18-20 are rejected by virtue of their dependencies.
Allowable Subject Matter and Reasons for Allowance
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action. The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as currently recited in at least claims 1 and 14. The closest prior art references of record are Yamashita et al. (US 20120118005 A1), herein Yamashita, and Morimoto et al. (US 8733120 B2), herein Morimoto, which at best teach some of the claimed features, as follows.
	As per claim 1, Yamashita at best discloses an air conditioning apparatus (100) comprising: an outdoor unit (1) which comprises a compressor (10) and an outdoor heat exchanger (12) and through which a refrigerant (contained within “A”) is circulated (see at least figure 3); an indoor unit (2a-2d) through which water is circulated (see at least figure 3 and paragraph 123); and a heat exchange device (3) comprising a heat exchanger (15a or 15b) in which the refrigerant and the water are heat-exchanged with each other (as shown in figure 3), wherein the heat exchange device (3) comprises: a high-pressure guide tube (tube that connects to the right port of 18a or 18b) extending from a high-pressure gas tube (4(2)) of the outdoor unit (1) so as to be connected to one side (upper side) of the heat exchanger (15a or 15b); a low-pressure guide tube (tube that connects to the left port of 18a or 18b) extending from a low-pressure gas tube (4(1)) of the outdoor unit (1) so as to be combined with the high-pressure guide tube (at 18a or 18b).
However, Yamashita fails to disclose a liquid guide tube extending from a liquid tube of the outdoor unit so as to be connected to another side of the heat exchanger; a bypass tube configured to connect a bypass branch point of the high-pressure gas tube to a bypass combination point of the liquid guide tube to bypass a high-pressure refrigerant existing in the high-pressure tube to the liquid guide tube; and a bypass valve installed in the bypass tube, wherein the outdoor unit further comprises: a first valve device configured to guide the refrigerant compressed in the compressor to the outdoor heat exchanger; and a second valve device configured to guide the refrigerant compressed in the compressor to the high-pressure guide tube of the heat exchange device.
On the other hand, Morimoto at best discloses an air conditioning apparatus (see figures 9-13) comprising: an outdoor unit (1) which comprises a compressor (10) and an outdoor heat exchanger (12) and through which a refrigerant (contained within 1) is circulated (see at least figures 9-13); an indoor unit (2a-2d) through which water is circulated (see at least column 4, lines 33-35); and a heat exchange device (110) comprising a heat exchanger (15a) in which the refrigerant and the water are heat-exchanged with each other (as shown in at least figure 10), wherein the heat exchange device (110) comprises: a high-pressure guide tube (58a) extending from a high-pressure gas tube (lower pipe 4) of the outdoor unit (1) so as to be connected to one side (lower side) of the heat exchanger (15a); a low-pressure guide tube (59) extending from a low-pressure gas tube (upper pipe 4) of the outdoor unit (1) so as to be combined with the high-pressure guide tube (within 1); a liquid guide tube (58b) so as to be connected to another side (upper side) of the heat exchanger (15a);
However, Morimoto fails to disclose the liquid guide tube extending from a liquid tube of the outdoor unit; a bypass tube configured to connect a bypass branch point of the high-pressure gas tube to a bypass combination point of the liquid guide tube to bypass a high-pressure refrigerant existing in the high-pressure tube to the liquid guide tube; and a bypass valve installed in the bypass tube, wherein the outdoor unit further comprises: a first valve device configured to guide the refrigerant compressed in the compressor to the outdoor heat exchanger; and a second valve device configured to guide the refrigerant compressed in the compressor to the high-pressure guide tube of the heat exchange device.
No additional prior art teachings have been found that would otherwise supplement or substitute the teachings of Yamashita or Morimoto to arrive at the claimed invention. Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale2 for changing the configuration of the guide tubes to arrive at the claimed invention, the reliance on said rationale is admonished3 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. by choosing different configurations of valves and conduits relative to each other) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Yamashita and Morimoto require the specific arrangement of the conduits and valves as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to the prior art to arrive at the claimed invention would be based on improper hindsight, and would render the prior art inoperable for its intended purpose. Assuming arguendo, rearranging and/or replacing the conduits of Yamashita and/or Morimoto would change the principles of operation thereof, since it would require completely redesigning the structure of the vapor-compression cycle such that the fluid flow throughout the system achieves the intended purpose of providing the various modes of operation (i.e. heating, cooling, simultaneous heating/cooling, etc.), as currently described therein. For instance, rearranging any of the conduits (e.g. 4(1), 4(2), etc. in Yamashita, or 58, 59, etc. in Morimoto) would consequently require completely rearranging the adjacent fluid lines and components, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See at least paragraph 25 of the printed publication (US 20210239375 A1).
        2 See MPEP § 2143 (I) (E).
        3 Id., at § 2145 (X) (B).